Citation Nr: 1631936	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-06 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected post-concussion syndrome with vertigo.

2.  Entitlement to an initial compensable rating for service-connected tension headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO), as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

In May 2016, the Veteran presented sworn testimony in support of his appeal at a hearing before the undersigned Veterans Law Judge.

The Veteran is also service-connected for posttraumatic stress disorder (PTSD).  In May 2016, he submitted a Disability Benefit Questionnaire (DBQ) with findings pertinent to this condition.  The RO should forward the Veteran VA Form 21-526 or 21-526EZ and advise him of the need to file a claim for an increase if he wishes to do so. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

At the May 2016 Board hearing, the Veteran testified that he had received treatment related to the conditions on appeal at the Hines VA Medical Center since being discharged from service.  Although the Board gave the Veteran 60 days to supply that evidence, he has not.  Considering these claims involve rating his disabilities back to discharge from service in 2009, it is crucial that the record be complete.

The Veteran did submit DBQ's in May 2016, but since it is necessary to remand his case to obtain his VA treatment records, the Board will take this opportunity to provide him new examinations as well, just to ensure all the evidence needed to properly rate his disabilities is of record.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Hines VA Medical Center since December 21, 2009.  If the records are unavailable, a formal finding of unavailability must be associated with the claims file.

2.  After the above development is completed, schedule the Veteran for appropriate VA examination(s) to determine the current severity of his the post-concussion syndrome with vertigo (TBI examination) and tension headaches.

3.  After completing the above and any other development deemed necessary, the RO should readjudicate the claim. The RO should consider whether evaluating the Veteran's disability under the rating criteria for TBI would be more beneficial to him.  

If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




